UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8033


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK EARL MILLER,

                  Defendant - Appellant.



                              No. 08-8097


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK EARL MILLER,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.     Henry F. Floyd, District
Judge. (6:04-cr-00022-HFF-1; 07-cv-70068-HFF)


Submitted:    May 28, 2009                   Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Derrick Earl Miller, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Derrick     Earl    Miller       seeks        to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2008)    motion. ∗       The       order    is    not     appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”         28    U.S.C.        § 2253(c)(2)         (2006).        A

prisoner       satisfies         this        standard        by      demonstrating           that

reasonable        jurists      would     find        that    any        assessment      of     the

constitutional          claims    by    the     district      court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Miller has

not     made      the    requisite           showing.             Accordingly,       we       deny

certificates       of     appealability         and     dismiss         the    appeals.        We

dispense       with     oral     argument       because           the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     DISMISSED

      ∗
       Miller filed two notices of appeal from the district
court’s order, which were docketed as separate appeals in this
court.


                                                3